Case 16-26161-JKS        Doc 124    Filed 08/24/20 Entered 08/26/20 07:48:30              Desc Main
                                   Document     Page 1 of 13
                                                                              FILED
                                                                       JEANNE A. NAUGHTON, CLERK


                                                                       AUG. 24, 2020
                                                                        U.S. BANKRUPTCY COURT
                                                                              NEWARK, N.J.


                                                                        BY:   Zelda Haywood
                                                                                 DEPUTY




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY



  In Re:                                                Case No.: 16-26161-JKS
                                                        Chapter 7
  AMERICA’S INSURANCE CENTER,                           Hon. John K. Sherwood, U.S.B.J.
  INC.,

                                       Debtor.




       DECISION AND ORDER REGARDING MOTION OF NAGEL RICE, LLP
                SEEKING TO LIFT STAY AS TO NON-DEBTOR

       The relief set forth on the following pages, numbered three (3) through thirteen (13), is

hereby ORDERED.




                                                  __________________________________________
                                                  HONORABLE JOHN K. SHERWOOD
                                                  UNITED STATES BANKRUPTCY JUDGE


Dated: August 24, 2020
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 2 of 13
Page 2
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


APPEARANCES

NAGEL RICE, LLP
Bradley Rice, Esq.
103 Eisenhower Parkway
Roseland, New Jersey 07068
Pro Se Creditor

NORRIS MCLAUGHLIN, P.A.
Morris S. Bauer, Esq.
400 Crossing Blvd., 8th Floor
PO Box 5933
Bridgewater, NJ 08807
Counsel for Szerlip & Co., Inc.

RABINOWITZ, LUBETKIN & TULLY, LLC
Jonathan Rabinowitz, Esq.
293 Eisenhower Parkway
Livingston, New Jersey 07039
Counsel for the Chapter 7 Trustee

McMANIMON SCOTLAND & BAUMANN
Richard D. Trenk, Esq.
75 Livingston Avenue
Roseland, New Jersey 07068
Counsel for Marc Levy and MBL Benefits Consulting Corp.
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 3 of 13
Page 3
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor



                                              INTRODUCTION

          In this matter, the Court must decide whether a settlement of a fraudulent conveyance claim

by a chapter 7 trustee forecloses a creditor’s right to bring a derivative claim against a third party

for aiding and abetting the settled claim. The target of the aiding and abetting claim is Szerlip &

Co., Inc. (“Szerlip”). Szerlip contends that it was an agent and/or partner of American Insurance

Center, Inc. (the “Debtor”) and its principal, Marc Levy (“Mr. Levy”), who were released under

the settlement and thus Szerlip is protected by the settlement. Creditor Nagel Rice LLP (“Nagel

Rice”) asserts that despite the settlement in this case, it may pursue Szerlip in state court because

the aiding and abetting claim against Szerlip was not released.

          For the reasons set forth below, the Court finds that Szerlip was not an agent or partner

under the agreement with the Debtor and Mr. Levy. But, Nagel Rice’s motion for stay relief will

be denied, as the chapter 7 trustee’s settlement in this case does not constitute an abandonment and

the aiding and abetting claim is a derivative claim that is still property of the Debtor’s estate.

                               FACTS AND PROCEDURAL HISTORY

1. On August 23, 2016, the Debtor filed a voluntary petition pursuant to Chapter 7 of Title 11 of

      the United States Code.1 John Sywilok was appointed as chapter 7 trustee (the “Trustee”).

2. On July 24, 2014, Nagel Rice obtained a judgment against Debtor in the amount of

      $152,632.16.2

3. On June 1, 2012, the Debtor and Szerlip entered into a Joint Venture Agreement (the “JVA”).

      Under the JVA, Szerlip serviced the Debtor’s insurance accounts and remitted a portion of the



1
    ECF No. 1.
2
    Claim 1-1.
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 4 of 13
Page 4
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


    commissions received on the accounts to the Debtor. Paragraph 9 of the agreement states, “[i]t

    is understood and agreed that neither AIC nor Szerlip shall be deemed or construed to be

    partner of the other, and nothing contained herein shall be construed to create the relationship

    of partnership between Szerlip and AIC. Neither party to this Agreement has any authority to

    employ any person or contract any debts or obligations on behalf of the other. Neither party

    may . . . commit the other party to liability for any claims . . . without first receiving advanced,

    written authorization from such other party.”3

4. On April 17, 2015, the Debtor assigned its interest under JVA to Mr. Levy in satisfaction of a

    judgment Mr. Levy had obtained against the Debtor.4 Following this assignment, Szerlip

    remitted commissions received from servicing the accounts to Mr. Levy. Nagel Rice argues

    that before the formal assignment occurred, it took steps to prevent it by filing suit against the

    Debtor and Szerlip. The state court entered a temporary restraining order against the Debtor

    and Szerlip, but eventually the action was dismissed.5 Thus, Nagel Rice contends that Szerlip

    had full knowledge of its concerns as a creditor of the Debtor before the assignment was

    executed but recognized the validity of the assignment anyway. On September 22, 2015, Nagel

    Rice filed another lawsuit against Debtor, Szerlip and other parties including MBL Benefits

    Consulting Corp., Mr. Levy, Michael J. Feldman, and Olender Feldman LLP seeking to avoid

    the transfer between the Debtor and Levy under New Jersey law.6 This third lawsuit did not

    include a specific claim against Szerlip for aiding and abetting a fraudulent transfer. Instead,

    Szerlip was named a party so that Nagel Rice could obtain an order enjoining the parties from


3
  ECF No. 117, Ex. A at ¶ 9.
4
  ECF No. 117, Ex. B.
5
  See ECF No. 114-2, Ex.1 at ¶¶ 8-10.
6
  ECF No.114-2, Ex. 1.
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 5 of 13
Page 5
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


    altering the JVA and requiring Szerlip to produce an accounting of the monies paid to others

    under the JVA. That action was stayed by the filing of this bankruptcy and by Order of the

    Superior Court.7

5. On January 10, 2017, Nagel Rice filed a motion seeking dismissal of this case as a bad faith

    filing, a declaration that certain non-debtors are not protected by the automatic stay, or, if stay

    relief was not granted, appointing Nagel Rice as special counsel to the Debtor. The motion

    also sought to compel Szerlip and others to comply with Rule 2004 subpoenas.8 On April 27,

    2017, the Court granted some of the discovery requested by Nagel Rice and denied the rest of

    the requests for relief.9

6. On July 14, 2017, Nagel Rice filed another motion seeking the Trustee to appoint it as special

    counsel in this matter.10 That motion was denied on August 17, 2017.11

7. On November 13, 2017, the Trustee, Levy, MBL Benefits Consulting Corp. and Olender

    Feldman LLP agreed to a settlement regarding the fraudulent transfer conveyance claim.12

    Nagel Rice was not a party to the negotiations or settlement.

8. On December 11, 2017, the Trustee filed a motion to approve the proposed $100,000

    settlement with Levy, MBL Benefits Consulting Corp. and Olender Feldman.13 On January 31,

    2018, Nagel Rice objected to the Trustee’s proposed settlement.14                       Lengthy settlement

    negotiations followed.



7
  ECF No.114-2, Ex. 5.
8
  ECF No. 15-1.
9
  ECF No. 37.
10
   ECF No. 42.
11
   ECF No. 47.
12
   ECF No. 51-3 at ¶ 37.
13
   ECF No. 51.
14
   ECF No. 59.
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 6 of 13
Page 6
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


9. On August 22, 2018, the Trustee filed an adversary proceeding against Mr. Levy, MBL

     Benefits Consulting Corp. and Olender Feldman LLP. The complaint was filed “under seal.”

     Generally, it alleged that the assignment of the JVA by the Debtor to Mr. Levy was a fraudulent

     transfer. Szerlip was not a named defendant in the Trustee’s adversary complaint.15

10. On April 1, 2019, the Trustee filed a supplemental certification in support of the settlement.16

     The Trustee indicated that the amount owed by Levy under the settlement was increased from

     $100,000 to $120,000. Additionally, the Trustee and his retained professionals agreed to a

     $47,500 cap on their fees so long as there was no more litigation over the fraudulent

     conveyance claim. The reduced fees would allow for Nagel Rice to receive a larger distribution

     on its claim in this case and incentivize Nagel Rice to accept the settlement and end the

     litigation. The Trustee argued that the proposed settlement would “allow for the payment of

     administrative claims, allowance of other claims[,] avoiding further litigation expense and

     delay as well as a meaningful distribution to the Debtor’s remaining creditors, Olender

     [Feldman] and Nagel Rice.”17 On May 1, 2019, Nagel Rice submitted an objection to the

     settlement and cross-moved again to be named special counsel to pursue the pending adversary

     proceeding.18 On May 16, 2019, the Court approved the settlement over Nagel Rice’s

     objections.19

11. The Settlement Agreement contained a release provision which states, “…the Parties hereto

     on their own behalf and on behalf of any past, present and future, parent, subsidiaries, affiliates,



15
   Case No. 18-01449 (JKS).
16
   ECF No. 73. The Trustee attached the amended settlement agreement at ECF No. 73-1, Ex. A (the “Settlement
Agreement”).
17
   Id. at ¶ 52.
18
   ECF No. 81.
19
   ECF No. 86.
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 7 of 13
Page 7
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


     directors, officers, shareholders, members, partners, insurers, agents, attorneys and employees

     and their respective successors or assigns . . . .”20 In the Settlement Agreement, the term

     “Parties” is limited to the Trustee, Mr. Levy, MBL Benefits Consulting Corp. and Olender

     Feldman LLP.21 Szerlip is not a party to the Settlement Agreement nor is Szerlip named as a

     released party.

12. On May 29, 2019, Nagel filed an appeal of the Court’s order approving the Settlement

     Agreement.22

13. On February 18, 2020, the District Court affirmed the Court’s order approving the Settlement

     Agreement.23 Nagel Rice filed a notice of appeal on March 6, 2020, in the United States Court

     of Appeals, Third Circuit, appealing the District Court’s order.24

14. On May 11, 2020, Nagel Rice filed the motion now before the Court seeking to lift the

     automatic stay as it applies to the non-debtor Szerlip.25 It is Nagel Rice’s position that there is

     cause to lift the automatic stay and that the claim it seeks to assert against Szerlip is not a

     derivative claim of the Debtor’s estate. Generally, the claim of Nagel Rice is that by allowing

     and recognizing the assignment of the JVA interest by the Debtor to Mr. Levy, at a time that

     Nagel Rice was opposed to such a transfer because it was a creditor of the Debtor, Szerlip

     aided and abetted a fraudulent conveyance. On June 16, 2020, Szerlip filed its opposition.26

     Szerlip argues that Nagel Rice should not have relief from the automatic stay because (a) the

     claim Nagel Rice seeks to assert against Szerlip is property of the Debtor’s estate, (b) the claim


20
   ECF No. 73-1, Ex. A at ¶ 2.
21
   Id. at 1.
22
   ECF No. 88.
23
   ECF No. 104.
24
   ECF No. 107.
25
   ECF No. 114.
26
   ECF No. 117.
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 8 of 13
Page 8
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


     asserted by Nagel Rice is meritless, (c) continued litigation over this matter will only interfere

     with the administration of the Debtor’s estate, and (d) all claims against it were released under

     the Settlement Agreement because Szerlip was either a partner or agent of the Debtor and Mr.

     Levy under the JVA.

                                                  ANALYSIS

         In order to determine whether relief from the automatic stay is warranted in this case, the

Court must consider (1) whether Szerlip was an agent or partner of the Debtor (and Mr. Levy)

under the JVA that was released under the settlement and, if not, (2) whether Nagel Rice should

be granted leave to assert the aiding and abetting a fraudulent conveyance claim against Szerlip

that the Trustee has not brought.

I.       Szerlip Was Not An Agent Or Partner Under The JVA.

         Szerlip argues that it was either a partner or agent of the Debtor and Mr. Levy under the

JVA. In New Jersey, “[a]n agency relationship is created when one party consents to have another

act on its behalf, with the principal controlling and directing the acts of the agent.”27 An agent

must have actual or apparent authority in order to bind the principal. Actual authority exists where

the “principal expressly or implicitly gives an agent” the power to enter or act on its behalf and is

determined by the dealings between the agent and principal.28 Apparent authority exists “where

the principal causes persons with whom the agent deals to reasonably believe that the agent has




27
   Sears Mortg. Corp. v. Rose, 134 N.J. 326, 337 (1993) (citing Arcell v. Ashland Chem. Co., 152 N.J. Super. 471,
494-95 (Law Div. 1997)).
28
   Automated Salvage Transport, Inc. v. NV Koninklijke KNP BT, 106 F.Supp. 2d 606, 617 (D.N.J. 1999).
Case 16-26161-JKS           Doc 124      Filed 08/24/20 Entered 08/26/20 07:48:30                      Desc Main
                                        Document     Page 9 of 13
Page 9
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


authority.”29 Courts look to the conduct of the parties to determine whether a principal-agent

relationship exists.30

         A partnership is formed in New Jersey when two or more individuals associate “to carry

on as co-owners a business for profit . . . .”31 “A person who receives a share of the profits of a

business is presumed to be a partner in the business, unless the profits were received in payment

. . . for services as an independent contractor . . . .”32

         In this case, Szerlip’s claim to be a partner and/or agent of the Debtor and Mr. Levy under

the JVA is contradicted by the clear terms of the document:

                  Each party to [the JVA] is an independent contractor with respect to
                  the other. It is understood and agreed that neither [the Debtor] nor
                  Szerlip shall be deemed or construed to be a partner of the other, and
                  nothing contained herein shall be construed to create the relationship
                  of partnership between Szerlip and [the Debtor]. Neither party to
                  this agreement has any authority to employ any person or contract
                  any debts or obligations on behalf of the other. Neither party may,
                  in any manner whatsoever, commit the other to liability for any
                  claims, of any kind or nature whatsoever without first receiving
                  advance, written authorization from such other party. In the even
                  one party (“Indemnitor”) causes the other to incur liability without
                  first receiving authorization therefor, the Indemnitor shall indemnify
                  the other party with respect to any loss incurred by the other party.33

The language of the JVA is the most compelling evidence before the Court. Szerlip was not an

express agent under the JVA. And, there is no evidence to support a finding that Szerlip had the

implied authority to bind the other party to the JVA. Without such evidence, the Court cannot find

that Szerlip was an agent under the JVA.




29
   Id. at 618.
30
   See Sears Mortg. Corp., 134 N.J. at 338.
31
   N.J.S.A. 42:1A-10.
32
   Id.
33
   ECF No. 117-1, Ex. A at ¶ 9.
Case 16-26161-JKS           Doc 124 Filed 08/24/20 Entered 08/26/20 07:48:30                           Desc Main
                                   Document    Page 10 of 13
Page 10
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


          Similarly, the Court cannot find that Szerlip was a partner under the JVA. The parties

entered into the agreement with the stated intent of remaining “independent contractors” and “[i]t

[was] understood and agreed that neither AIC nor Szerlip shall be deemed or construed to be

partner of the other, and nothing contained herein shall be construed to create the relationship of

partnership between Szerlip and AIC.”

          Therefore, the claims against Szerlip were not released under the Settlement Agreement by

the operative language releasing “. . . the Parties hereto on their own behalf and on behalf of any

past, present and future, parent, subsidiaries, affiliates, directors, officers, shareholders, members,

partners, insurers, agents, attorneys and employees and their respective successors or

assigns . . . .”34 (emphasis added)

II.       The Aiding And Abetting Claim Against Szerlip Is A Derivative Claim That Can Only
          Be Brought By The Chapter 7 Trustee Unless The Claim Is Abandoned Or The
          Trustee Authorizes Nagel Rice To Pursue The Claim Independently.

          Nagel Rice’s claim for aiding and abetting a fraudulent conveyance against Szerlip is a

derivative claim that, with limited exception, can only be brought by the Trustee. Derivative

claims in the bankruptcy context are defined as “those that arise from harm done to the estate and

that seek relief against third parties that pushed the debtor into bankruptcy.”35 Claims are

considered non-derivative when they constitute independent and particularized claims, belonging

only to the plaintiffs as individual creditors. While non-derivative claims are personal to the

individual creditor, a derivative claim that could be brought by any of the debtor’s creditors is the

property of the estate. Any recovery on account of a derivative claim goes directly to the debtor’s



34
  ECF No. 73-1, Ex. A at ¶ 2.
35
  See In re W.R. Grace & Co., 607 B.R. 419, 430 (Bankr. D. Del. 2019) (quoting In re Tronox, Inc., 855 F. 3d 84,
100 (2d Cir. 2017).
Case 16-26161-JKS           Doc 124 Filed 08/24/20 Entered 08/26/20 07:48:30                           Desc Main
                                   Document    Page 11 of 13
Page 11
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


estate to benefit all creditors, while any recovery on account of a non-derivative claim goes directly

to the claimant.36 Here, it is easy to conclude that the alleged aiding and abetting claim against

Szerlip is derivative. The actual fraudulent conveyance claim based on the transfer of the JVA

from the Debtor to Mr. Levy was certainly derivative. How can a claim for aiding and abetting

that same transfer be anything but derivative?

          Where “a cause of action belongs to the estate, a creditor may bring such an action only if

the Trustee abandons it or otherwise allows the creditors to pursue it independently.” It follows

that “[b]ecause the trustee acts for the benefit of the estate as a whole, claimants may be prohibited

from pursuing such actions and are bound by the outcome of the trustee’s actions.”37 This Court’s

review of the opinion in In re Salander (cited in footnote 37 above) leads it to conclude that a

creditor cannot litigate claims in state court that were settled by the trustee or claims that remain

property of the estate. Also, an individual creditor can pursue a cause of action on behalf of the

estate only with the trustee’s consent or with permission from the bankruptcy court. At present,

any aiding and abetting claim against Szerlip remains property of the estate because the Trustee

has not abandoned it. This is so even though the Trustee has not formally asserted such a claim

against Szerlip. There are some good reasons why the Trustee has not acted against Szerlip under

the circumstances here, including – (1) the fact that the underlying fraudulent conveyance claim

against Mr. Levy has been settled; (2) the disruptive impact that a claim against Szerlip would

have had in the negotiations with Mr. Levy and on the future administration of the estate if the

Trustee now decides to sue Szerlip; (3) since the orders approving the Settlement Agreement are



36
  See W.R. Grace, 607 B.R. at 430-32.
37
  In re Salander, 472 B.R. 213, 217 (Bankr. S.D.N.Y. 2013) (quoting In re Ionosphere Clubs, Inc., 156 B.R. 414,
437 (S.D.N.Y. 1993) (emphasis in original).
Case 16-26161-JKS           Doc 124 Filed 08/24/20 Entered 08/26/20 07:48:30                           Desc Main
                                   Document    Page 12 of 13
Page 12
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


on appeal, the Trustee might want to preserve the estate’s claim against Szerlip if the decisions of

the lower courts are reversed; and (4) he may believe that he has settled the claim against Szerlip

even though Szerlip was not a party to the Settlement Agreement. The Trustee, as the caretaker

for the estate’s derivative claims, can bring them or not bring them in his reasonable discretion.

The remedy for a creditor who wants to bring a derivative action on its own behalf that a trustee

has not settled or brought on the estate’s behalf is to compel abandonment under § 554(b) of the

Bankruptcy Code. Such a request is not technically before the Court but, if it was, it would

probably be denied for the reasons set forth above. Also, the Court found that the Settlement

Agreement was a reasonable exercise of the Trustee’s discretion and in the best interests of the

Debtor’s creditors, including Nagel Rice. By appealing the orders of this Court and the District

Court approving the settlement, Nagel Rice has expressed its disagreement. This motion is a

creative attempt by Nagel Rice to continue litigation over the conveyance of the Debtor’s rights

under the JVA to Mr. Levy despite the Settlement Agreement. Even though the Trustee would not

be a party to the contemplated state court claim against Szerlip, it is certainly conceivable that the

Trustee could be a party to litigation or motion practice in this Court from Mr. Levy and Szerlip if

Nagel Rice can sue Szerlip in state court.

          By letter dated August 5, 2020 (Doc. 123), Nagel Rice called to the Court’s attention a

recent Third Circuit decision, Artesanias Hacienda Real S.A. DE C.V. v. North Mill Capital, LLC

(In re Wilton Amretale, Inc.), No. 19-2907 (3d Cir. Aug. 4, 2020) (“Wilton”). The decision in

Wilton is obviously important, but it supports this Court’s conclusions set forth above. The Third

Circuit held that once a trustee abandons a derivative claim, the creditor’s right to pursue it “springs

back to life.” The Court also noted that a trustee’s act of abandonment had to be “overt” as opposed
Case 16-26161-JKS            Doc 124 Filed 08/24/20 Entered 08/26/20 07:48:30                          Desc Main
                                    Document    Page 13 of 13
Page 13
Case:             In Re: America’s Insurance Company
Case No.:         16-26161-JKS
Caption of Order: Decision and Order Regarding Motion of Nagel Rice, LLP Seeking to Lift Stay as to Non-Debtor


to “ambiguous.”38 In Wilton, there was no doubt that the claim in question had been formally

abandoned by the trustee– there was an order of the Court. Here, there has been no overt act by

the Trustee suggesting that he intended to abandon any derivative claims against Szerlip. The fact

that the Trustee has not taken formal action against Szerlip to date does not, as Nagel Rice suggests,

mean that he intends to formally abandon the estate’s rights under § 554 of the Bankruptcy Code.

            To summarize, because the aiding and abetting claim contemplated by Nagel Rice against

Szerlip is a derivative claim, which the Trustee did not abandon, no grounds exist to grant Nagel

Rice stay relief to pursue this claim.

                                                CONCLUSION

            For the reasons set forth above, Nagel Rice’s motion for stay relief as to Szerlip is denied.




38
     Id. at 17.
